Per Curiam: The question involved in this case is, whether the Revenue act of 1898 (Laws of 1898, p. 36,) deprived the board of commissioners of Cook county of the power to act as a county board of review, as such board of review existed under the old Revenue law of 1872 and its amendments. This question has been disposed of and decided in the affirmative by this court in the recent case of People ex rel. v. Comrs. of Cook County, 176 Ill. 576. The decision in that case controls and disposes of this case. Accordingly, the demurrer to the petition for mandamus must be sustained and the writ of mandamus is denied. Writ denied.